EXHIBIT 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Employment Agreement” or this
“Agreement”) is made and entered into effective as of the 23rd day of May, 2017
(the “Effective Date”), by and between US Ecology, Inc., a Delaware corporation
(the “Company”), and Andrew Marshall (“Executive”).  The Company and Executive
are sometimes collectively referred to herein as the “Parties,” and
individually, as a “Party.”

 

Whereas, the Parties desire to enter into this Agreement, to continue
Executive’s employment, on the terms and conditions hereinafter set forth, to
reflect, inter alia, Executive’s status as Executive Vice President of
Regulatory Compliance and Safety. 

 

Now, Therefore, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:

 

1.0. Employment.

 

Section 1.01. Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, all upon the terms and subject to
the conditions set forth in this Employment Agreement, effective as of the
Effective Date first set forth above.

 

Section 1.02. Term of Employment. The term of employment of Executive by the
Company pursuant to this Employment Agreement shall be for the period commencing
on the Effective Date and ending December 31, 2019 (the “Employment Term”), or
such earlier date that Executive’s employment is terminated in accordance with
the provisions of this Employment Agreement; provided,  however, that the
Employment Term shall automatically renew for additional one year periods if
neither the Company nor Executive has notified the other in writing of its or
his intention not to renew this Employment Agreement on or before 60 days prior
to the expiration of the Employment Term (including any renewal(s) thereof).

 

Section 1.03. Capacity and Duties. Executive is and shall be employed in the
capacity of Executive Vice President of Regulatory Compliance and Safety of the
Company and its subsidiaries and shall have such other duties, responsibilities
and authorities as may be assigned to him from time to time by the President and
Chief Executive Officer (“CEO”) or the Board of Directors of the Company (the
“Board”), which are not materially inconsistent with Executive’s positions with
the Company.  Except as otherwise herein provided, Executive shall devote his
entire business time, best efforts and attention to promote and advance the
business of the Company and its subsidiaries and to perform diligently and
faithfully all the duties, responsibilities and obligations of Executive to be
performed by him under this Employment Agreement.  Upon termination of
Employee's employment for any reason, unless otherwise requested by the Board,
Employee will be deemed to have resigned from the Board (and all other positions
held at the Company and its affiliates) voluntarily, without any further action
by Employee, as of the end of Employee's employment and Employee, at the Board's
request, will execute any documents necessary to reflect his resignation. 

 

Section 1.04. Place of Employment. Executive’s principal place of work shall be
the main corporate office of the Company, currently located in Boise, Idaho;
provided,  however, that the location of the Company and any of its offices may
be moved from time to time in the discretion of the Board.

 

Section 1.05. No Other Employment. During the Term, Executive shall not be
employed in any other business activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; provided,  however, that this
restriction shall not be construed as preventing Executive from (i)
participating in charitable, civic, educational, professional, community or
industry affairs; (ii) sitting on one outside board of directors for a public or
private company that does not compete with the Company, with the prior
concurrence of the Board that the required time commitment with respect to such
position is acceptable; and (iii) investing his personal assets in a business
which does not compete with the Company or its subsidiaries or with any other
company or entity affiliated with the Company, where the form or manner of such
investment will not require services on the part of Executive in the operation
of the affairs of the business in which such investment is made and in which his
participation is solely that



--------------------------------------------------------------------------------

 



of a passive investor or advisor, so long as the activities in clauses (i), (ii)
and (iii), above, do not materially interfere with the performance of
Executive’s duties hereunder or create a potential business conflict or the
appearance thereof.

 

Section 1.06. Adherence to Standards. Executive shall comply with the written
policies, standards, rules and regulations of the Company from time to time
established for all executive officers of the Company consistent with
Executive’s position and level of authority.

 

Section 1.07. Review of Performance. The CEO shall periodically review and
evaluate with Executive his performance under this Employment Agreement.

 

2.0. Compensation.

 

During the Employment Term, subject to all the terms and conditions of this
Employment Agreement and as compensation for all services to be rendered by
Executive hereunder, the Company shall pay to or provide Executive with the
following:

 

Section 2.01. Base Salary. During the Employment Term, the Company shall pay to
Executive an annual base salary (“Base Salary”) in an amount not less than Two
Hundred Seventy-Five Thousand Dollars and No/100 ($275,000).  Such Base Salary
shall be payable in accordance with the regular payroll practices and procedures
of the Company.

 

Section 2.02. Incentive Pay. Executive shall be eligible to participate in any
cash incentive or bonus plans of the Company which are in effect for executives
from time to time, including the annual cash incentive payment opportunity
granted to Executive under the Company’s Management Incentive Plan (“MIP” and
together with any other cash incentive or bonus plans of the Company, the “Cash
Incentive Plans”), subject to the terms and conditions thereof, at a minimum 60%
of Base Salary (“Target Bonus”) at a 100% of MIP target basis, which such MIP
target shall be set annually by the Board.  Anything to the contrary in this
Agreement notwithstanding, the Company reserves the right to modify or terminate
any or all of its Cash Incentive Plans at any time.  In the event of any
inconsistency between the terms of this Employment Agreement and the terms of
any Cash Incentive Plan, the Cash Incentive Plan shall govern and control.

 

Section 2.03. Paid Time Off and Other Benefits. Executive shall be entitled to
five weeks Paid Time Off (“PTO”) per year, and shall have the right, on the same
basis as other members of senior management of the Company, to participate in
any and all employee benefit plans and programs of the Company, including
medical plans, insurance plans and other benefit plans and programs as shall be,
from time to time, in effect for executive employees and senior management
personnel of the Company. Such participation shall be subject to the terms of
the applicable plan documents, generally applicable Company policies and the
discretion of the Board or any administrative or other committee provided for
in, or contemplated by, each such plan or program.  Anything to the contrary in
this Agreement notwithstanding, the Company reserves the right to modify or
terminate such benefit plans and programs at any time.

 

Section 2.04. Expenses. The Company shall reimburse Executive for all
reasonable, ordinary and necessary expenses including, but not limited to,
automobile and other business travel and customer and business entertainment
expenses incurred by him in connection with his employment in accordance with
the Company’s expense reimbursement policy; provided,  however, Executive shall
render to the Company a complete and accurate accounting of all such expenses in
accordance with the substantiation requirements of the Internal Revenue Code of
1986, as amended (the “Code”).  Executive’s right to reimbursement hereunder may
not be liquidated or exchanged for any other benefit, the amount of expenses
eligible for reimbursement hereunder in a calendar year shall not affect the
amount of expenses eligible for reimbursement hereunder in any other calendar
year, and Executive shall be reimbursed for eligible expenses no later than the
close of the calendar year following the year in which Executive incurs the
applicable expense.

 

3.0. Omitted

 

4.0. Termination of Employment.

 



 

EXECUTIVE EMPLOYMENT AGREEMENT - 2

 

--------------------------------------------------------------------------------

 



Section 4.01. Termination of Employment. Executive’s employment and this
Employment Agreement may be terminated prior to expiration of the Employment
Term as follows (with the date of termination of Executive’s employment
hereunder being referred to hereinafter as the “Termination Date”):

 

(a) By either Party by delivering 60 days’ prior written notice of non-renewal
as set forth in the Section 1.02  (Term of Employment);

 

(b) Upon no less than 30 days’ written notice from the Company to Executive at
any time without Cause (as hereinafter defined) and other than due to
Executive’s death or Disability, subject to the provisions of Section 5.02
 (Termination by the Company Without Cause or by the Executive For Good Reason);

 

(c) By the Company for Cause (as hereinafter defined) immediately upon written
notice stating the basis for such termination;

 

(d) Due to the death or Disability (as hereinafter defined) of Executive;

 

(e) By Executive at any time with or without Good Reason (as hereinafter
defined) upon 30 days’ written notice from Executive to the Company (or such
shorter period) to which the Company may agree; and

 

(f) Upon the mutual agreement of the Company and Executive.

 

Section 4.02. Effect of Termination. In the event of termination of Executive’s
employment with the Company for any reason, or if Executive is required by the
Board, Executive agrees to resign, and shall automatically be deemed to have
resigned, from any offices (including any directorship) Executive holds with the
Company or any of its subsidiaries effective as of the Termination Date or, if
applicable, effective as of a date selected by the Board.

 

5.0. Payments and Benefits Upon Termination of Employment.

 

Section 5.01. Termination by the Company For Cause or by the Executive Without
Good Reason. If Executive’s employment and this Employment Agreement are
terminated by the Company for Cause or by Executive without Good Reason, the
Company shall pay Executive the Accrued Obligations (as hereinafter defined)
(other than, however, any amounts due under any Cash Incentive Plan which shall
be forfeited pursuant to the terms of such plan), in a single, lump-sum payment
in accordance with applicable payroll laws but in no event longer than 45 days
following such termination.

 

Section 5.02. Termination by the Company Without Cause or by the Executive For
Good Reason. If Executive’s employment and this Employment Agreement are
terminated by the Company without Cause or if Executive terminates his
employment and this Employment Agreement for Good Reason, the Company shall pay
Executive the Accrued Obligations in a single, lump-sum payment in accordance
with applicable payroll laws but in no event longer than 45 days following such
termination or, in the case of a Cash Incentive Plan payment, according to the
terms of such plan.  In addition, subject to Sections 6.0, 7.0 and 8.0,
Executive shall be entitled to receive the following: (i) an amount equal to the
sum of two year’s Base Salary and two times Target Bonus (“Severance Payment”)
which shall be payable as provided below; (ii) continued vesting of granted
stock options and the continued right to exercise such stock options following
the Termination Date for the shorter of a period of one year or the original
expiration date of such option; (iii) continued vesting of restricted stock and
restricted stock unit grants for a period of one year following the Termination
Date (in the case of unvested restricted stock or unvested restricted stock
units subject to “cliff” vesting, the number of shares or units in which the
Executive shall vest shall be calculated based on a period from the start of the
vesting period to the first anniversary of the Termination Date, as a percentage
of the total vesting period); (iv) continued vesting of performance stock units
for a period of one year following the Terminations Date with payment calculated
based on a period from the start of the performance period to the Termination
Date, as a percentage of the total performance period); and (v) continued
medical, hospitalization, life insurance and disability benefits to which
Executive was entitled at the Termination Date (any of which shall, to the
extent required to avoid subjecting Executive to an additional tax under Section
409A of the Code or as otherwise determined by the Company in its discretion, be
structured so as to require that Executive pay the premiums for such

 

EXECUTIVE EMPLOYMENT AGREEMENT - 3

 

--------------------------------------------------------------------------------

 



benefits on a timely basis, in which case the Company shall reimburse Executive
for such premiums in accordance with Section 8.02 so that Executive is made
whole on an after-tax basis) for a period of the lesser of 24 months following
the Termination Date or the date Executive receives similar or comparable
coverage from a new employer; provided, however, that the Company may
unilaterally amend the foregoing clause (v) or eliminate the benefit provided
thereunder to the extent it deems necessary to avoid the imposition of excise
taxes, penalties or similar charges on the Company or any of its subsidiaries or
affiliates, including, without limitation, under Code Section 4980D. All such
additional payments and benefits under this Section 5.02 shall be conditional on
Executive’s timely execution and non-revocation of the Release (as defined in
Section 7.0) and Executive’s continued compliance with Section 11.0  (Return of
Property), Section 14.0  (Confidentiality), Section 15.0  (Work Product
Assignment), and Section 16.0  (Covenant Not to Compete). Payment of the
Severance Payment shall be made in bi-weekly installments, in accordance with
the regular payroll practices and procedures of the Company commencing on the
first regularly scheduled payroll date occurring after Executive's Release
becomes effective; provided, however, that if the period during which Executive
can consider and revoke the Release begins in one calendar year and ends in the
subsequent calendar year, then payment of the Severance Payment shall commence
on the later of (a) the first regularly scheduled payroll date occurring after
Executive's Release becomes effective, and (b) the first regularly scheduled
payroll date occurring in the subsequent calendar year.  The first such payment
shall include any installments of the Severance Payment that would have been
made on previous payroll dates but for the requirement that Executive execute a
Release.  The period, if any, during which Executive and his spouse and children
are eligible to continue their coverage under the Company's group health plans
pursuant to Section 4980B of the Code ("COBRA") shall run simultaneously with
the period specified in clause (iv) (provided that nothing in such clause (iv)
shall be deemed to extend such COBRA continuation period beyond the minimum
period required by applicable law). For the avoidance of doubt, a termination of
employment pursuant to Section 4.01(a) by notice of non-renewal by the Company
for any reason other than Cause, shall be deemed a termination of employment by
the Company without Cause for purposes of this Section 5.02.

 

Section 5.03. Termination Due to Death. If Executive’s employment and this
Employment Agreement are terminated due to Executive’s death, the Company shall
pay the estate of Executive the Accrued Obligations in a single, lump-sum
payment within 45 days following such termination or, in the case of a Cash
Incentive Plan payment, according to the terms of such plan.

 

Section 5.04. Termination Due to Disability. If Executive’s employment and this
Employment Agreement are terminated due to his Disability, the Company shall pay
Executive the Accrued Obligations in a single, lump-sum payment in accordance
with applicable payroll laws but in no event longer than 45 days following such
termination or, in the case of a Cash Incentive Plan payment, according to the
terms of such plan. In addition, Executive will be eligible to participate in
the Company’s Long-Term Disability Plan or any other Disability Plans, on a
basis no less favorable to Executive than other senior executives of the
Company.

 

Section 5.05. Retirement. If Executive’s employment and this Employment
Agreement are terminated by virtue of Executive’s Retirement prior to the
expiration of the Employment Term, the Company shall pay Executive the Accrued
Obligations in a single, lump-sum payment in accordance with applicable payroll
laws but in no event longer than 45 days following such termination or, in the
case of a Cash Incentive Plan payment, according to the terms of such plan.

 

6.0. Payment and Benefits Upon Change of Control.

 

Subject to Sections 7.0 and 8.0, upon a Change of Control of the Company (as
hereinafter defined) during the Employment Term and subsequent termination from
the Company under Section 5.02 within 24 months after such Change of Control
(including, for purposes of this Section, a termination for Good Reason),
Executive shall receive, in lieu of the Severance Payment, a payment equal to
two times the sum of (i) his annual Base Salary; and (ii) the greater of (a) any
earned but unpaid amount due under any Cash Incentive Plan (as determined by the
terms of the Cash Incentive Plan); and (b) the Executive’s Target Bonus amount;
and (c) the Cash Incentive Plan payment received (if any) for the fiscal year
immediately preceding the Cash Incentive Plan year in Subsection (ii)(a) herein
(collectively, the “Change of Control Payment”).  Such Change of Control Payment
shall be paid in a single lump-sum payment in accordance with applicable payroll
laws but in no event longer than 45 days after Executive's Release becomes
effective; provided, however, that if the period during which Executive can
consider and revoke the Release begins in one calendar year and ends in the
subsequent calendar year, then the lump sum will be paid in the subsequent

 

EXECUTIVE EMPLOYMENT AGREEMENT - 4

 

--------------------------------------------------------------------------------

 



calendar year (and in any event by March 15 of such year), regardless of when
Executive's Release becomes effective, and even if payment occurs more than 45
days after Executive's Release becomes effective.  However, if a portion of the
Change of Control Payment is based on (ii)(a) or (ii)(b) of this Section 6.0,
such amount shall be paid according to the terms of the corresponding Cash
Incentive Plan.  The Executive shall be entitled to the other benefits set forth
in Section 5.02 (other than the Severance Payment), except that all unvested
stock options and restricted stock shall become fully vested upon the
Termination Date under this Section 6.0;  provided,  however, that if unvested
stock options and restricted stock held by the Executive are not continued,
substituted for or assumed by the successor company in connection with a Change
of Control, such awards shall immediately vest upon the Change of Control. In
the event of an inconsistency between this Section 6.0 and Section 5.02, this
Section 6.0 shall govern and control. 

 

7.0. Release.

 

Executive's entitlement to the payments and benefits described in the second
sentence of Section 5.02 and in Section 6.0 is subject to and conditioned upon
Executive's timely execution, without subsequent revocation, of a release of
claims (in a form satisfactory to the Company) in favor of the Company and its
subsidiaries and affiliates (the “Release”); provided,  however, that
notwithstanding the foregoing, the Release is not intended to and will not waive
the Executive's rights:  (i) to indemnification pursuant to any applicable
provision of the Company's Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive's status as a stockholder of the
Company.  The Release also shall not impose any restrictive covenant on the
Executive's conduct post-termination that the Executive had not agreed to prior
to the Executive's termination in this Agreement or otherwise) or include claims
that an employee cannot lawfully release through execution of a general release
of claims.

 

To be timely, the Release must become effective (i.e., Executive must sign it
and any revocation period must expire without Executive revoking the Release)
within 60 days, or such shorter period specified in the Release, after
Executive's date of termination of employment.  If the Release does not become
effective within such time period, then Executive shall not be entitled to such
payments and benefits. The Company is obligated to provide Executive the Release
within 39 calendar days from Termination Date and Executive shall have a minimum
of 21 calendar days to review and comment on the Release. 

 

8.0. Compliance With Section 409A.

 

Section 8.01. General. The provisions of this Employment Agreement are intended
to comply with the requirements of Section 409A of the Code and any regulations
and official guidance promulgated thereunder (“Section 409A”) or an exemption or
exclusion therefrom and, with respect to amounts that are subject to
Section 409A, shall in all respects be interpreted and administered in
accordance with Section 409A. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. Each payment of compensation under this Employment
Agreement shall be treated as a separate payment of compensation for purposes of
Section 409A and a right to a series of installment payments under this
Employment Agreement (including pursuant to Section 5.02) shall be treated as a
right to a series of separate and distinct payments. All payments to be made
upon a termination of employment under this Employment Agreement may only be
made upon a “separation from service” under Section 409A. In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Plan.

 

Section 8.02. In-Kind Benefits and Reimbursements. Notwithstanding anything to
the contrary in this Employment Agreement, all reimbursements and in-kind
benefits provided hereunder shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(a) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified herein); (b) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, except, if such benefits consist of the
reimbursement of expenses referred to in Section 105(b) of the Code, a maximum,
if provided under the terms of the plan providing such medical benefit, may be
imposed on the amount of such reimbursements over some or all of the period in
which such benefit is to be provided to Executive as described in Treasury
Regulation Section 1.409A-3(i)(1)(iv)(B); (c) the reimbursement of an eligible
expense will be made no

 

EXECUTIVE EMPLOYMENT AGREEMENT - 5

 

--------------------------------------------------------------------------------

 



later than the last day of the calendar year following the calendar year in
which the expense is incurred, provided that reimbursement shall be made only if
Executive has submitted an invoice for such expenses at least 10 days before the
end of the calendar year following the calendar year in which such expenses were
incurred; and (d) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

Section 8.03. Delay of Payments. Notwithstanding any other provision of this
Employment Agreement to the contrary, if Executive is considered a “specified
employee” for purposes of Section 409A (as determined in accordance with the
methodology established by the Company as in effect on the date of termination
of employment), any payment that constitutes nonqualified deferred compensation
within the meaning of Section 409A that is otherwise due to Executive hereunder
during the six-month period following Executive’s separation from service (as
determined in accordance with Section 409A) on account of Executive’s separation
from service shall be accumulated and paid to Executive on the first business
day after the date that is six months following Executive’s separation from
service (the “Delayed Payment Date”). The Executive shall be entitled to
interest (at a per annum rate equal to the highest rate of interest applicable
to six-month non-callable certificates of deposit with daily compounding offered
by the following institutions: Citibank, N.A., Wells Fargo Bank, N.A. or Bank of
America, on the date of such separation from service) on any cash payments so
delayed from the scheduled date of payment to the Delayed Payment Date. If
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A shall be paid to the personal representative
of Executive’s estate on the first to occur of the Delayed Payment Date or
30 days after the date of Executive’s death.

 

Section 8.04. Cooperation. Executive and the Company agree to work together in
good faith to consider amendments to this Employment Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.

 

9.0. Limitation on Payments.

 

In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section
9.0, would be subject to the excise tax imposed by Section 4999 of the Code,
then Executive’s severance benefits under the foregoing clause (i) will be
either:

 

(a) delivered in full; or

 

(b) delivered as to such lesser extent as would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

Whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction shall occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
and (iv) reduction of employee benefits; provided that the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code.
In the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s equity awards. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 9.0 will be made in writing by an independent firm (the “Firm”)
immediately prior to Change of Control, whose determination will be conclusive
and binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 9.0, the Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section 9.0. The Company will bear all
costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section.

 



 

EXECUTIVE EMPLOYMENT AGREEMENT - 6

 

--------------------------------------------------------------------------------

 



10.0. Definitions.

 

In addition to the words and terms elsewhere defined in this Employment
Agreement, certain capitalized words and terms used herein shall have the
meanings given to them by the definitions and descriptions in this Section 10.0,
unless the context or use indicates another or different meaning or intent, and
such definition shall be equally applicable to both the singular and plural
forms of any of the capitalized words and terms herein defined.  The following
words and terms are defined terms under this Employment Agreement:

 

(a)   “Accrued Obligations” shall include (i) any unpaid Base Salary through the
Termination Date and any accrued PTO in accordance with the Company’s policy;
(ii)  reimbursement for any un-reimbursed business expenses incurred through the
Termination Date; and (iii) all other payments, benefits or fringe benefits to
which Executive may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Employment Agreement. Accrued Obligations shall also include any cash
incentive earned under any Cash Incentive Plan and shall be paid on a pro-rata
basis based on days employed during the fiscal year of such plan if any. For the
sake of clarity and by way of example only, if the Executive is employed for 270
days of a fiscal year and the management incentive plan in place at the time
pays out 100% of target, the Executive would be owed 74% (270/365) of any
incentive payments to which he would have been entitled had his employment not
been terminated.  Such payments shall be made in accordance with the terms of
any Cash Incentive Plan in effect at the time, except that any requirement that
the recipient must be an employee at the time of payment shall be waived by the
Company under this policy.

 

(b) A termination for “Cause” shall mean a termination of this Employment
Agreement by reason of a determination by two-thirds (2/3) of the members of the
Board (excluding, for such purposes, Executive, if Executive is a member of the
Board) voting that Executive:

 

(i) Has engaged in willful neglect (other than neglect resulting from his
incapacity due to physical or mental illness) or willful misconduct in the
performance of his duties for the Company under this Employment Agreement;

 

(ii) Has engaged in willful conduct the consequences of which are materially
adverse to the Company, monetarily or otherwise;

 

(iii) Has materially breached the terms of this Employment Agreement, and such
breach persisted after notice thereof from the Company and a reasonable
opportunity to cure; or

 

(iv) Has been convicted of (or has plead guilty or no contest to) any felony
other than a traffic violation.

 

(c) A “Change of Control” shall be deemed to have occurred upon:

 

(i) The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company (each, a “Business
Combination”), unless, following such Business Combination, all or substantially
all of the individuals and entities that were the beneficial owners of the
combined voting power of the Company’s outstanding securities immediately prior
to such Business Combination beneficially own, directly or indirectly, at least
60% of the combined voting power of the then-outstanding securities of the
entity resulting from such Business Combination in substantially the same
proportions as their ownership of the combined voting power of the Company’s
outstanding securities immediately prior to the Business Combination; provided,
 however, that a public offering of the Company’s securities shall not
constitute a Business Combination;

 

(ii) The sale, transfer, or other disposition of all or substantially all of the
Company’s assets; or

 

(iii) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 25% of the total voting power
represented by the Company’s then outstanding voting securities. For

 

EXECUTIVE EMPLOYMENT AGREEMENT - 7

 

--------------------------------------------------------------------------------

 



purposes of this subparagraph (iii), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an Executive
benefit plan of the Company or of a subsidiary and (y) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company.

 

(iv) A change in the composition of the Board in any two-year period as a result
of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (a) are directors of the
Company as of the start of the period or (b) are elected, or nominated for
election, to the Board with the affirmative votes (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for election as a director without objection to such nomination) of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors of the Company).

 

(d) “Disability” shall be as defined in the Company’s Long-Term Disability Plan.

 

(e) “Good Reason” shall mean the occurrence of any of the following without
Executive’s prior written consent during the Employment Period, which occurrence
continues for 10 days after written notice thereof from Executive to the Board:

 

(i) Any material diminution or adverse change in Executive’s position, status,
title, authorities or responsibilities, office or duties under this Employment
Agreement which represents a demotion from such position, status, title,
authorities or responsibilities, office or duties which are materially
inconsistent with his position, status, title, authorities or responsibilities,
office or duties set forth in this Employment Agreement, or any removal of
Executive from, or failure to appoint, elect, reappoint or reelect Executive to,
any of his positions, except in connection with the termination of his
employment with or without Cause, or as a result of his death or Disability.

 

(ii) The exclusion of Executive in any incentive, bonus or other compensation
plan in which Executive participated at the time that this Employment Agreement
is executed, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to the failure to continue such
plan, or the failure by the Company to continue Executive’s participation
therein, or any action by the Company which would directly or indirectly
materially reduce his participation therein or reward opportunities thereunder;
provided,  however, that Executive continues to meet all eligibility
requirements thereof. Notwithstanding the foregoing, this provision shall not
apply to the exclusion of Executive in any incentive, bonus or other
compensation plan in which Executive participated at the time that this
Employment Agreement is executed to the extent that such termination is required
by law;

 

(iii) The failure by the Company to include or continue Executive’s
participation in any material employee benefit plan (including any medical,
hospitalization, life insurance or disability benefit plan in which Executive
participates or in which other Company executives participate), or any material
fringe benefit or prerequisite enjoyed by him unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan, if applicable) has been
made with respect to the failure to include Executive in such plan, or the
failure by the Company to continue Executive's participation therein, or any
action by the Company which would directly or indirectly materially reduce his
participation therein or reward opportunities thereunder, or the failure by the
Company to provide him with the benefits to which he is entitled under this
Employment Agreement; provided,  however, that Executive continues to meet all
eligibility requirements thereof.  Notwithstanding the foregoing, this provision
shall not apply to the exclusion of Executive in any Executive benefit plan in
which Executive participated at the time that this Employment Agreement is
executed to the extent that such termination is required by law, or the failure
to continue such plan or benefit is applicable to the Company's executive
officers and/or Executives generally; or

 

(iv) Any material breach by the Company of any provision of this Employment
Agreement.



 

EXECUTIVE EMPLOYMENT AGREEMENT - 8

 

--------------------------------------------------------------------------------

 



 

(v) The movement of main corporate office of the Company beyond a 50 mile radius
from Boise, Idaho or beyond a 50 mile radius the Executive’s primary place of
employment if not in the corporate office.

 

Notwithstanding any other provision of this Agreement to the contrary, Executive
shall be deemed not to have terminated his employment for Good Reason unless
(i) Executive notifies the Board in writing of the condition that Executive
believe constitutes Good Reason within 90 days of the initial existence thereof
(which notice specifically identifies such condition and the details regarding
its existence), (ii) the Company fails to remedy such condition within 10 days
after the date on the Board receives such notice (the “Remedial Period”), and
(iii) Executive terminates employment with the Company (and its subsidiaries and
affiliates) within 60 days after the end of the Remedial Period.  The failure by
Executive to include in the notice any fact or circumstance that contributes to
a showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his or
her rights hereunder.

 

(f) “Retirement” shall mean retirement upon “normal retirement age” as defined
in the Company’s 401(k) retirement plan.

 

11.0. Return of Property.  

 

Executive agrees, upon the termination of his employment with the Company, to
return all physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files and any and all other materials,
including without limitation, computerized and/or electronic information that
refers, relates or otherwise pertains to the Company and/or its subsidiaries,
and any and all business dealings of said persons and entities.  In addition,
Executive shall return to the Company all property and equipment that Executive
has been issued during the course of his employment or which he otherwise
currently possesses, including but not limited to, any computers, cellular
phones, personal digital assistants, pagers and/or similar items.  Executive
shall immediately deliver to the Company any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files,
materials, property and equipment that are in Executive’s possession.  Executive
further agrees that he will immediately forward to the Company any business
information regarding the Company and/or its subsidiaries that has been or is
inadvertently directed to Executive following his last day of employment with
the Company.  The provisions of this Section 11.0 are in addition to any other
written agreements on this subject that Executive may have with the Company
and/or its subsidiaries, and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.

 

12.0. Notices.

 

For the purposes of this Employment Agreement, notices and all other
communications provided for hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, or by expedited (overnight) courier with
established national reputation, shipping prepaid or billed to sender, in either
case addressed to the respective addresses last given by each Party to the other
(provided that all notices to the Company shall be directed to the attention of
the Chief Executive Officer) or to such other address as either Party may have
furnished to the other in writing in accordance herewith. All notices and
communication shall be deemed to have been received on the date of delivery
thereof, or on the second day after deposit thereof with an expedited courier
service, except that notice of change of address shall be effective only upon
receipt.  Notices shall be addressed as follows:

 

If to the Company:

251E. Front St., Suite 400, Boise, Idaho 83702.

 

If to the Executive:

251 E. Front Street, Suite 400, Boise, Idaho 83706, or

as on file with the Company’s Corporate Secretary

 

13.0. Life Insurance.

 



 

EXECUTIVE EMPLOYMENT AGREEMENT - 9

 

--------------------------------------------------------------------------------

 



The Company may, at any time after the execution of this Employment Agreement,
apply for and procure as owner and for its own benefit, life insurance on
Executive, in such amounts and in such form or forms as the Company may
determine.  The Executive shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance. 

 

14.0. Confidentiality.

 

Executive agrees not to disclose or reveal to any person or entity outside the
Company any secret or confidential information concerning any Company product,
process, equipment, machinery, design, formula, business, or other activity
(collectively, “Confidential Information”) without prior permission of the
Company in writing. Confidential Information shall not include any information
which is in the public domain or becomes publicly known through no wrongful act
on the part of Executive or breach of this Employment Agreement.  Executive
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company. The obligation to protect the secrecy of such
information continues after employment with Company may be terminated.  In
furtherance of this agreement, Executive acknowledges that all Confidential
Information which Executive now possesses, or shall hereafter acquire,
concerning and pertaining to the business and secrets of the Company and all
inventions or discoveries made or developed, or suggested by or to Executive
during said term of employment relating to Company’s business shall, at all
times and for all purposes, be regarded as acquired and held by Executive in his
fiduciary capacity and solely for the benefit of Company.

 

15.0. Work Product Assignment.

 

Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relate to the
actual or anticipated business, research and development or existing or future
products or services of the Company or of any of its subsidiaries or affiliates,
and which are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company, together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing (collectively referred to herein as the “Work Product”),
belong in all instances to the Company or its subsidiaries or affiliates, as
applicable, and Executive hereby assigns to the Company all Work Product and all
of his interest therein.  Executive will promptly perform all actions reasonably
requested by the Board (whether during or after his employment with the Company)
to establish and confirm the ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) by the Company or its subsidiaries or
affiliates, as applicable, and to provide reasonable assistance to the Company
or any of its subsidiaries and affiliates in connection with the prosecution of
any applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product.

 

16.0. Covenant Not to Compete.

 

Section 16.01. Acknowledgment of Executive.  Executive acknowledges that his
employment with the Company has special, unique and extraordinary value to the
Company; that the Company has a lawful interest in protecting its investment in
entrusting its Confidential Information to him; and that the Company would be
irreparably damaged if Executive were to provide services to any person or
entity in violation of this Employment Agreement because in performing such
services Executive would inevitably disclose the Company’s Confidential
Information to third parties and that the restrictions, prohibitions and other
provision of this Section 16.0 are reasonable, fair and equitable in scope,
terms, and duration to protect the legitimate business interests of the Company,
and are a material inducement to the Company to enter into this Employment
Agreement.

 

Section 16.02. Non-Competition Covenant. Without the consent in writing of the
Board, Executive will not, during the Employment Agreement and for a period of
12 months after such termination of employment (if by the Company for Cause or
by Executive without Good Reason), acting alone or in conjunction with others,
directly or indirectly engage (either as owner, investor, partner, stockholder,
employer, employee, consultant, advisor or director) in activities on behalf of
any entity or entities engaged in waste processing and disposal services for
low-

 

EXECUTIVE EMPLOYMENT AGREEMENT - 10

 

--------------------------------------------------------------------------------

 



level radioactive-wastes, naturally occurring, accelerator produced, and exempt
radioactive materials, and hazardous and PCB wastes. It is agreed that the
ownership of not more than five percent (5%) of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with this
Section 16.02.

 

Section 16.03. Non-Solicitation of Vendors and Customers. Without the consent in
writing of the Board, after Executive’s employment has terminated for any
reason, Executive will not, during the Employment Agreement and for a period of
18 months thereafter acting alone or in conjunction with others, either directly
or indirectly induce any vendors or customers of the Company to curtail or
cancel their business with the Company or any of its subsidiaries.

 

Section 16.04. Non-Solicitation of Employees. Without the consent in writing of
the Board, after Executive’s employment has terminated for any reason, Executive
will not, during the Employment Agreement and for a period of 24 months
thereafter, acting alone or in conjunction with others, either directly or
indirectly induce, or attempt to influence, any employee of the Company or any
of its subsidiaries to terminate his or her employment.

 

17.0. Remedies.

 

Section 17.01. Specific Performance; Costs of Enforcement. Executive
acknowledges that the covenants and agreements, which he has made in this
Employment Agreement are reasonable and are required for the reasonable
protection of the Company and its business.  Executive agrees that the breach of
any covenant or agreement contained herein will result in irreparable injury to
the Company and that, in addition to all other remedies provided by law or in
equity with respect to the breach of any provision of this Employment Agreement,
the Company and its successors and assigns will be entitled to enforce the
specific performance by Executive of his obligations hereunder and to enjoin him
from engaging in any activity in violation hereof and that no claim by Executive
against the Company or its successors or assigns will constitute a defense or
bar to the specific enforcement of such obligations.  Executive agrees that the
Company and any successor or assign shall be entitled to recover all costs of
enforcing any provision of this Employment Agreement, including, without
limitation, reasonable attorneys’ fees and costs of litigation.  In the event of
a breach by Executive of any covenant or agreement contained herein, the running
of the restrictive covenant periods (but not of Executive’s obligations
hereunder) shall be tolled during the period of the continuance of any actual
breach or violation.

 

Section 17.02. Remedy for Breach of Restrictive Covenants. The provisions of
Section 14.0  (Confidentiality), Section 15.0  (Work Product Assignment), and
Section 16.0  (Covenant Not to Compete) are separate and distinct commitments
independent of each of the other Sections. Accordingly, notwithstanding any
other provisions of this Employment Agreement, Executive agrees that damages in
the event of a breach or a threatened breach by Executive of Section 14.0
 (Confidentiality) and Section 16.0  (Covenant Not to Compete) would be
difficult if not impossible to ascertain and an inadequate remedy, and it is
therefore agreed that the Company, in addition to and without limiting any other
remedy or right it may have, shall have the right to an immediate injunction or
other equitable relief enjoining any such threatened or actual breach, without
any requirement to post bond or provide similar security.  The existence of this
right shall not preclude the Company from pursuing any other rights and remedies
at law or in equity that the Company may have, including recovery of damages for
any breach of such Sections.

 

Section 17.03.Right to Cancel Payments.

 

(a) In addition to the remedies set forth above in Sections 17.01 and 17.02, the
Company may, at the sole discretion of the Board, cancel, rescind, suspend,
withhold or otherwise limit or restrict the Severance Payment under Section 5.02
 (Termination by the Company Without Cause or by the Executive For Good Reason)
(which excludes any other payments made to Executive under Section 2.0 and under
Sections 5.0 and 6.0 above), whether vested or not, at any time if:

 

(i) Executive is not in compliance with all of the provisions of Section 14.0
 (Confidentiality), Section 15.0  (Work Product Assignment) and Section 16.0
 (Covenant Not to Compete); and

 



 

EXECUTIVE EMPLOYMENT AGREEMENT - 11

 

--------------------------------------------------------------------------------

 



(ii) Such non-compliance has been finally determined by binding arbitration
pursuant to Section 18.0  (Dispute Resolution).

 

(b) As a condition to the receipt of any Severance Payment, Executive shall
certify to the Company that he is in compliance with the provisions set forth
above.

 

(c) In the event that Executive fails to comply with the provisions set forth in
Section 14.0  (Confidentiality), Section 15.0  (Work Product Assignment)  and/or
Section 16.0  (Covenant Not to Compete), as finally determined by binding
arbitration pursuant to Section 18.0  (Dispute Resolution), prior to or within
twelve (12) months after any payment by the Company with respect to any
Severance Payment under Section 5.02, such payment may be rescinded by the
Company within 12 months thereafter.  In the event of such rescission, Executive
shall pay to the Company, within 12 months of the Company’s rescission of one or
more Severance Payments, the amount of any such payment(s) received as a result
of the rescinded payment(s), without interest, in such further manner and on
such further terms and conditions as may be required by the Company; and the
Company shall be entitled to set-off against the amount of such payment any
amount owed to Executive by the Company, other than wages.

 

(d) Executive acknowledges that the foregoing provisions are fair, equitable and
reasonable for the protection of the Company’s interests in a stable workforce
and the time and expense the Company has incurred to develop its business and
its customer and vendor relationships.

 

18.0. Dispute Resolution.  

 

Except as described above in Section 17.02  (Remedy for Breach of Restrictive
Covenants):

 

Section 18.01. Initial Negotiations. Company and Executive agree to resolve all
disputes arising out of their employment relationship by the following
alternative dispute resolution process: (a) the Company and Executive agree to
seek a fair and prompt negotiated resolution; but if this is not possible, (b)
all disputes shall be resolved by binding arbitration; provided, however, that
during this process, at the request of either Party, made not later than 60 days
after the initial arbitration demand, the Parties agree to attempt to resolve
any dispute by non-binding, third-party intervention, including either mediation
or evaluation or both but without delaying the arbitration hearing date.  BY
ENTERING INTO THIS EMPLOYMENT AGREEMENT, BOTH PARTIES GIVE UP THEIR RIGHT TO
HAVE THE DISPUTE DECIDED IN COURT BY A JUDGE OR JURY.

 

Section 18.02. Mandatory Arbitration. Any controversy or claim arising out of or
connected with Executive’s employment at the Company, including but not limited
to claims for compensation or severance and claims of wrongful termination, age,
sex or other discrimination or civil rights shall be decided by arbitration.  In
the event the Parties cannot agree on an arbitrator, then the arbitrator shall
be selected by the administrator of the American Arbitration Association (“AAA”)
office in Salt Lake City, Utah.  The arbitrator shall be an attorney with at
least 15 years’ experience in employment law in Idaho.  Boise, Idaho shall be
the site of the arbitration. All statutes of limitation, which would otherwise
be applicable, shall apply to any arbitration proceeding hereunder.  Any issue
about whether a controversy or claim is covered by this Employment Agreement
shall be determined by the arbitrator.

 

Section 18.03. Arbitration Rules.

 

(a) The arbitration shall be conducted in accordance with this Employment
Agreement, using as appropriate the AAA Employment Dispute Resolution Rules in
effect on the date hereof.  The arbitrator shall not be bound by the rules of
evidence or of civil procedure, but rather may consider such writings and oral
presentations as reasonable business people would use in the conduct of their
day-to-day affairs, and may require both Parties to submit some or all of their
respective cases by written declaration or such other manner of presentation as
the arbitrator may determine to be appropriate.  The Parties agree to limit live
testimony and cross-examination to the extent necessary to ensure a fair hearing
on material issues.

 

(b) The arbitrator shall take such steps as may be necessary to hold a private
hearing within 120 days of the initial request for arbitration and to conclude
the hearing within two days; and the arbitrator's written decision shall be made
not later than 14 calendar days after the hearing.  The Parties agree that they

 

EXECUTIVE EMPLOYMENT AGREEMENT - 12

 

--------------------------------------------------------------------------------

 



have included these time limits in order to expedite the proceeding, but they
are not jurisdictional, and the arbitrator may for good cause allow reasonable
extensions or delays, which shall not affect the validity of the award.  Both
written discovery and depositions shall be allowed.  The extent of such
discovery will be determined by the Parties and any disagreements concerning the
scope and extent of discovery shall be resolved by the arbitrator.  The written
decision shall contain a brief statement of the claim(s) determined and the
award made on each claim.  In making the decision and award, the arbitrator
shall apply applicable substantive law.  The arbitrator may award injunctive
relief or any other remedy available from a judge, including consolidation of
this arbitration with any other involving common issues of law or fact which may
promote judicial economy, and may award attorneys’ fees and costs to the
prevailing Party, but shall not have the power to award punitive or exemplary
damages.  The Parties specifically state that the agreement to limit damages was
agreed to by the Parties after negotiations.

 

 

19.0. Attorneys’ Fees.

 

Section 19.01. Prevailing Party Entitled to Attorneys’ Fees.  In any action at
law or in equity to enforce any of the provisions or rights under this
Employment Agreement, the unsuccessful Party to such litigation, as determined
by the arbitrator in accordance with the dispute resolution provisions set forth
above, shall pay the successful Party or Parties all costs, expenses and
reasonable attorneys’ fees incurred therein by such Party or Parties (including,
without limitation, such costs, expenses and fees on appeal), excluding,
however, any time spent by Company employees, including in-house legal counsel,
and if such successful Party or Parties shall recover judgment in any such
action or proceeding, such costs, expenses and attorneys’ fees shall be included
as part of such judgment.

 

Section 19.02. Limitation on Fees. Notwithstanding the foregoing provision, in
no event shall the successful Party or Parties be entitled to recover an amount
from the unsuccessful Party for costs, expenses and attorneys’ fees that exceeds
the unsuccessful Party’s or Parties’ costs, expenses and attorneys’ fees in
connection with the action or proceeding.

 

20.0. Miscellaneous Provisions.

 

Section 20.01.Prior Employment Agreements. Executive represents and warrants
that Executive’s performance of all the terms of this Employment Agreement and
as an Executive of the Company does not, and will not, breach any employment
agreement, arrangement or understanding or any agreement, arrangement or
understanding to keep in confidence proprietary information acquired by
Executive in confidence or in trust prior to Executive’s employment by the
Company. Executive has not entered into, and shall not enter into, any
agreement, arrangement or understanding, either written or oral, which is in
conflict with this Employment Agreement or which would be violated by Executive
entering into, or carrying out his obligations under, this Employment
Agreement.  This Employment Agreement supersedes any former oral agreement and
any former written agreement heretofore executed relating generally to the
employment of Executive with the Company, including without limitation, the
Prior Agreement.

 

Section 20.02. Assignment; Binding Effect. This Employment Agreement may not be
assigned by Executive in whole or in part. Notwithstanding the foregoing, this
Employment Agreement shall inure to the benefit of and be enforceable by
Executive’s personal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Employment Agreement to Executive’s estate.

 

Section 20.03. Headings. Headings used in this Employment Agreement are for
convenience only and shall not be used to interpret or construe its provisions.

 

Section 20.04. Waiver. No provision of this Employment Agreement may be waived
or discharged unless such waiver or discharge is agreed to in writing and signed
by the Chairman of the Board. No waiver by either Party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other Party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.



 

EXECUTIVE EMPLOYMENT AGREEMENT - 13

 

--------------------------------------------------------------------------------

 



 

Section 20.05. Amendments. No amendments or variations of the terms and
conditions of this Employment Agreement shall be valid unless the same is in
writing and signed by the Parties hereto.

 

Section 20.06. Severability. The invalidity or unenforceability of any provision
of this Employment Agreement, whether in whole or in part, shall not in any way
affect the validity and/or enforceability of any other provision contained
herein. Any invalid or unenforceable provision shall be deemed severable to the
extent of any such invalidity or unenforceability.  It is expressly understood
and agreed that while the Company and Executive consider the restrictions
contained in this Employment Agreement reasonable for the purpose of preserving
for the Company the good will, other proprietary rights and intangible business
value of the Company, if a final judicial determination is made by a court
having jurisdiction that the time or territory or any other restriction
contained in this Employment Agreement is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of such clause shall
not be rendered void but shall be deemed amended to apply as to maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable.

 

Section 20.07. Governing Law. This Employment Agreement shall be construed and
enforced pursuant to the laws of the State of Idaho.

 

Section 20.08. Executive Officer Status. Executive acknowledges that he may be
deemed to be an “executive officer” of the Company for purposes of the
Securities Act of 1933, as amended (the “1933 Act”), and the Securities Exchange
Act of 1934, as amended (the “1934 Act”) and, if so, he shall comply in all
respects with all the rules and regulations under the 1933 Act and the 1934 Act
applicable to him in a timely and non-delinquent manner.  In order to assist the
Company in complying with its obligations under the 1933 Act and 1934 Act,
Executive shall provide to the Company such information about Executive as the
Company shall reasonably request including, but not limited to, information
relating to personal history and stockholdings.  Executive shall report to the
Secretary of the Company or other designated officer of the Company all changes
in beneficial ownership of any shares of the Company’s Common Stock deemed to be
beneficially owned by Executive and/or any members of Executive's immediate
family.  Executive further agrees to comply with all requirements placed on him
by the Sarbanes-Oxley Act of 2002, Public Law 107-204.

 

Section 20.09. Tax Withholding. To the extent required by law, the Company shall
deduct or withhold from any payments under this Employment Agreement all
applicable Federal, state or local income taxes, Social Security, FICA, FUTA and
other amounts that the Company determines in good faith are required by law to
be withheld.

 

Section 20.10. Counterparts. This Employment Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute but one document.

 

Section 20.11. Exhibits. Any Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Employment Agreement and are deemed
incorporated herein by reference.

 

Section 20.12. Retention of Counsel. Executive acknowledges that he has had the
opportunity to review this Employment Agreement and the transactions
contemplated hereby with his own legal counsel.

 

 

[The remainder of this page intentionally left blank]

 



 

EXECUTIVE EMPLOYMENT AGREEMENT - 14

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Executive Employment Agreement has been duly executed
by the Company and Executive as of the date first above written.

 

EXECUTIVE:

 

 

/s/Andrew Marshall

Andrew Marshall

 

 

COMPANY:

 

US Ecology, Inc.

 

 

By: /s/Jeffrey R. Feeler

Name: Jeffrey R. Feeler

Title: President and Chief Executive Officer

 

 

EXECUTIVE EMPLOYMENT AGREEMENT - 15

 

--------------------------------------------------------------------------------